Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 11/19/19.
Claims 1-20 are under examination.
Claims 5, 8, 10, 12 & 16 are amended via a preliminary amendment filed on 11/19/19, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 11/19/19 & 03/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 11/19/19 are accepted by the examiner.

Specification
8.	The abstract of the disclosure is objected to because it contains a legal phraseology “comprises” in line 2. Correction is required.  See MPEP § 608.01(b).
	     The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  

Claim Objections 
9.	Claim 1, 13 & 17 are objected to because of the following informalities:
10.	Claim 1, in part, recites, “…processing circuitry; and memory…” in line 2. 
Since it is recited for the first time in the claim, for clarity it is suggested to change “processing circuitry; and memory” to “a processing circuitry; and a memory”.
11.	Claim 17 is also objected for the same reason as claim 1 above.
12.	Claim 13, in part, recites, “…processing circuitry …” in line 2. 
Since it is recited for the first time in the claim, for clarity it is suggested to change “processing circuitry; and memory” to “a processing circuitry”.
13.	Claim 1, in part, recites, “…E1 interface & F1 user-plane interface (F1-U)…” in line 6 and in lines 7-8 respectively. For clarity, it is suggested to fully describe an acronym when reciting for the first time in the claim.
14.	Claims 13 & 17 are also objected for the same reason as claim 1 above.


Claim Rejections - 35 USC § 101
15.	35 U.S.C. 101 reads as follows: 


16.	Claims 13-16 are rejected under 35 U.S.C. 101 because it fails to be limited to embodiments which fall within a statutory category.
17.	Claim 13 recites, “a computer-readable storage medium that stores instructions for execution by processing circuitry….” in the preamble of the claim.
In the specification (2020/0178326 A1), Para. 0049 recites, as follows:
“While the machine readable medium 222 is illustrated as a single medium, the term “machine readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) configured to store the one or more instructions 224. The term “machine readable medium” may include any medium that is capable of storing, encoding, or carrying instructions for execution by the machine 200 and that cause the machine 200 to perform any one or more of the techniques of the present disclosure, or that is capable of storing, encoding or carrying data structures used by or associated with such instructions. Non-limiting machine readable medium examples may include solid-state memories, and optical and magnetic media. Specific examples of machine readable media may include: non-volatile memory, such as semiconductor memory devices (e.g., Electrically Programmable Read-Only Memory (EPROM), Electrically Erasable Programmable Read-Only Memory (EEPROM)) and flash memory devices; magnetic disks, such as internal hard disks and removable disks: magneto-optical disks: Random Access Memory (RAM); and CD-ROM and DVD-ROM disks. In some examples, machine readable media may include non-transitory machine readable media. In some examples, machine readable media may include machine readable media that is not a transitory propagating signal.”

Note that signal claims are not directed to a process since they do not cover an act or series of acts. No part of the signal is a mechanical “device” or “part.” A propagating electromagnetic signal is not a “machine” as that term is used in § 101. Signals, standing alone, are not “manufacture[s]” under the meaning of that term in § 101. A signal comprising a fluctuation in electric potential or in electromagnetic fields is not a “chemical union,” nor a gas, fluid, powder, or solid. Signals are not “composition[s] of matter.” Thus, a transitory, propagating signal is not a “process, machine, manufacture, or composition of matter. Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; 
In view of above, the term “a computer-readable storage medium " is not clearly defined on specification and under the broadest interpretation computer medium includes a transitory signal for which the office considers to be non-statutory subject matter. As such examiner suggests to include in claims "non-transitory or computer storage device.
18.	In view of the above analysis, claim 13 is ineligible for patent protection as failing to be limited to embodiments which fall within a statutory category.


Claim Rejections - 35 USC § 112
19.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


20.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
21.	Claim 1, in part, recites a statement, “…An apparatus of a Next Generation Node-B (gNB), the apparatus comprising: processing circuitry; and memory, the gNB configured with logical nodes including a gNB central unit (gNB-CU) and a gNB distributed unit (gNB-DU),
the gNB-CU comprising a gNB-CU control plane (gNB-CU-CP) for control-plane functionality, a gNB-CU control plane (gNB-CU-CP) for user-plane functionality,
the gNB-CU-CP configured to communicate with the gNB-CU-UP over an El interface, the gNB-CU-UP configured to communicate user plane messages with the gNB-DU over an FI user-plane interface (Fl-U), the gNB-CU-CP configured to communicate control plane messages with the gNB-DU over an FI control plane interface (Fl-C)…” in lines 1-10.
The statement above is not clear and leave the reader in doubt as to whether the apparatus is gNB and whether the apparatus includes a gNB central unit (gNB-CU), a gNB distributed unit (gNB-DU), a gNB-CU control plane (gNB-CU-CP) and a gNB-CU control plane (gNB-CU-CP). Thus, renders the definition of the subject matter of claim 1 unclear.
22.	Claim 13 & 17 are also rejected for the same reason as set forth above for claim 1.
23.	Claims 2-14, 14-16 & 18-20 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 1, 17 & 20 respectively.
For the purpose of examination, examiner will interpret the claims as best understood.


Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


25.	Claims 1-7 & 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson et al. (hereinafter referred as Ericsson) NPL Document, “Separation of CP and UP” West palm, Florida, USA, 5th -8th June 2017 (as disclosed in the IDS), in view of 3GPP et al. (hereinafter 3GPP) NPL Document, “F1 interface functions” Spokane, USA, 3rd -7th April 2017 (as disclosed in the IDS).
Regarding claims 1 & 17: Ericsson disclose an apparatus of a Next Generation Node-B (gNB) (See FIG. 1; gNB), the apparatus comprising: 
processing circuitry; and memory (gNB is equipped with a processor/a CPU and a memory/a storage), 
the gNB configured with logical nodes including a gNB central unit (gNB-CU) and a gNB distributed unit (gNB-DU) (See FIG. 1b & page 2; the gNB includes central unit (CU) and data unit (DU) as shown in FIG. 1b),
the gNB-CU comprising a gNB-CU control plane (gNB-CU-CP) for control-plane functionality, a gNB-CU user plane (gNB-CU-UP) for user-plane functionality (See FIG. 1b & Page 2; the CU includes CU-control plane (CP) and CU-user plane (UP)),
the gNB-CU-CP configured to communicate with the gNB-CU-UP over an El interface (See FIG. 1b & Page 2; the CU-CP communicate with the CU-UP via an E1 interface), 
the gNB-CU-UP configured to communicate user plane messages with the gNB-DU over an FI user-plane interface (Fl-U) (See FIG. 1b and Page 2; the DU communicates with CU-Up via F1-U interface),
the gNB-CU-CP configured to communicate control plane messages with the gNB-DU over an FI control plane interface (Fl-C) (See FIG. 1b & Page 2; the DU communicates with CU-CP via F1-C interface),
wherein the processing circuitry of the gNB is configured to:
initiate an El interface setup procedure to establish the El interface by sending a GNB-CU-UP El setup request message from the gNB-CU-UP to the gNB-CU-CP (See FIG. 1b & Page 2; the CU-CP set-up, modify and configure the DRBs in the CU-UP and E1 interface between CU-CP and CU-UP to enable these function (i.e., set-up));
 initiate a bearer context setup procedure to establish a bearer context in the gNB-CU-UP by sending a bearer context setup request message from the gNB-CU-CP to the gNB-CU-UP over the El interface (See FIG. 1b & Page 2; the CU-CP set-up, modify and configure the data radio bearers (DRBs) in the CU-UP and E1 interface is being used between CU-CP and CU-UP to enable these function (i.e., set-up)).
Ericsson does Not explicitly discloses initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C, the UE context including a signaling radio bearer (SRB) configuration and a data radio bearer (DRB) configuration; and transfer an initial radio-resource control (RRC) message as an uplink (UL) PDCP-PDU from the gNB-DU to the gNB-CU-CP over the Fl-C, wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration, and wherein the memory is configured to store the DRB configuration.
However, 3GPP from the same field of endeavor discloses gNB (i.e., processor) (See Introduction; gNB) discloses 
initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C (See Page 2; the first three paragraphs, Page 4; first paragraph and Section 10.2.2.2.8; the establishment of the F1 UE context is initiated by the gNB-CU and accepted or rejected by the gNB-DU based on admission control criteria regarding the gNB-DU  resources), the UE context including a signaling radio bearer (SRB) configuration and a data radio bearer (DRB) configuration (See Page 2; the first three paragraphs; radio management function; this function allows to configure and manage the data and signaling radio bearers to allow the CU to establish radio bearers for transport of CP and UP traffic between the UE and the CU); and
transfer an initial radio-resource control (RRC) message as an uplink (UL) PDCP-PDU from the gNB-DU to the gNB-CU-CP over the Fl-C (See Page 2; RRC message transfer: this function allows to transmit RRC message between CU and DU of the gNB),
wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration (See Page 4; section 10.2.2.2.9; the establishment and modification of radio bearer resource are triggered by the gNB-CU and provided to the gNB-DU based on resource reservation information and QoS information to be provided to the gNB-DU and gNB-DU own resource handling criteria), and
wherein the memory is configured to store the DRB configuration (See Page 4; section 10.2.2.2.9; the bearer management function is used to move the bearers from the source gNB-DU to target gNB-DU upon UE mobility).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C, the UE context including a signaling radio bearer (SRB) configuration and a data radio bearer (DRB) configuration; and transfer an initial radio-resource control (RRC) message as an uplink (UL) PDCP-PDU from the gNB-DU to the gNB-CU-CP over the Fl-C, wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration, and wherein the memory is configured to store the DRB configuration as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2: the combination of Ericsson and 3GPP disclose an apparatus/a method of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus/a method of a next generation Node-B (gNB), wherein the gNB-DU is configured to host radio-link control (RLC), medium-access control (MAC) and physical (PHY) layers of the gNB (See Section 10.2.2.2.8; the F1 UE context contains at least the UE capabilities and other information needed for scheduling and RLC/MAC/PHY configuration), and wherein the gNB-DU is configured to communicate with User Equipment (UE) over a user interface (uu) (See Ericsson FIG. 1b)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a radio network node/a method, wherein the gNB-DU is configured to host radio-link control (RLC), medium-access control (MAC) and physical (PHY) layers of the gNB as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 3: the combination of Ericsson and 3GPP disclose an apparatus/a method of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus/a method of a next generation Node-B (gNB), wherein the bearer context setup procedure is performed after completion of the El interface setup procedure (See Page 2 & 4; the bearer management happened once the E1 interface is set up).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a radio network node/a method, wherein the bearer context setup procedure is performed after completion of the El interface setup procedure as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 4: the combination of Ericsson and 3GPP disclose an apparatus/a method of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus/a method of a next generation Node-B (gNB), further configure the processing circuitry to transfer an RRC message as a downlink (DL) PDCP-PDU to the gNB-DU from the gNB-CU-CP over the Fl-C (See Page 2; RRC message transfer between CU and DU over the F1-C interface and transferring user data (i.e., PDCP-PDUs) between the source gNB (i.e., CU) and the target gNB (i.e., DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include to transfer an RRC message as a downlink (DL) PDCP-PDU to the (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 5: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the UE context setup request message further includes one or more of: an aggregate maximum bit rate (AMBR), a latency, a bit error rate, and a packet error rate (See Page 2; the context setup message includes UE-related information that are necessary for the DU to reserve and schedule DU resource).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE context setup request message further includes one or more of: an aggregate maximum bit rate (AMBR), a latency, a bit error rate, and a packet error rate as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 6: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to send to the gNB-DU, a UE context modify request message that includes an updated value of one of the parameters of the UE context setup request (See Page 2, Section; 10.2.2.2.2 & Section 10.2.2.2.9; the gNB-CU triggers modifying radio bearer message to the gNB-DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the processing circuitry is further configured to send to the gNB-DU, a UE context modify request message that includes an updated value of one of the parameters of the UE context setup request message as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 7: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to send to the gNB-DU on the FI interface, a UE context release request message to indicate that a DRB is to be released (See Page 2, Section; 10.2.2.2.8; The FI UE context management function also supports the release and modification of the FI UE context previously established in the gNB-DU. The release or modification of the FI UE context is triggered by the gNB-CU either directly or following a request received from the gNB-DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the processing circuitry is further configured to send to the gNB-DU on the FI interface, a UE context release request message to indicate that a DRB is to be released as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to: 
receive, from a core network (CN), control signaling that indicates that the UE is to be paged for reception of a downlink data packet; and send to the gNB-DU, a paging configure message that indicates: a paging identity of a UE, or a paging occasion of in which the UE is to be paged (See Section 10.2.2.2.7; the gNB-DU is responsible for transmitting the paging information according to the scheduling parameters available).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive, from a core network (CN), control signaling that indicates that the UE is to be paged for reception of a downlink data packet; and send to the gNB-DU, a paging configure message that indicates: a paging identity of a UE, or a paging occasion of in which the UE is to be paged as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 10: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to: send to the gNB-DU for broadcast, minimum (See Section 10.2.2.2.4; scheduling of system broadcast information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include end to the gNB-DU for broadcast, minimum system information (SI) that includes a master information block (MIB) and a type 1 SI block (SIB-1) as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 11: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to:
receive, from the gNB-DU, a request from a UE for on-demand system information (SI) related to a capability of the UE to camp on a cell that includes the disaggregated gNB; and send to the gNB-DU on the FI interface, a downlink RRC message transfer that includes the on-demand SI (See page 2; system information management; this function allows to coordinate the delivery of the system information (i.e., minimum and on-demand system information in NR) between the CU and DU and the DU broadcast periodically the minimum system information).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive, from the gNB-DU, a request from a UE for on-demand system information (SI) related to a capability of the UE to camp on a cell that includes the disaggregated gNB; and send to the gNB-DU on the FI interface, a downlink RRC message transfer (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 12: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further configured to: receive, from the gNB-DU, an uplink RRC message transfer that includes one or more measurement reports or a response to an RRC connection request from the UE (See Section 10.2.2.2.5; gNB-DU and gNB-CU measurement reporting function (FFS)); and send to the gNB-DU on the FI interface, a downlink RRC message transfer to configure, reconfigure, or release an RRC connection at the UE (See Page 2; RRC message transfer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive, from the gNB-DU, an uplink RRC message transfer that includes one or more measurement reports or a response to an RRC connection request from the UE and send to the gNB-DU on the FI interface, a downlink RRC message transfer to configure, reconfigure, or release an RRC connection at the UE as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 13: Ericsson disclose a computer-readable storage medium (gNB is equipped with a memory/a storage) that stores instructions for execution by processing circuitry of a Next Generation Node-B (gNB) (gNB is equipped with a processor/a CPU),
 the gNB configured with logical nodes including a gNB central unit (gNB-CU) and a gNB distributed unit (gNB-DU) (See FIG. 1b & page 2; the gNB includes CU and DU as shown in FIG. 1b), 
the gNB-CU comprising a gNB-CU control plane (gNB-CU-CP) for control-plane functionality, a gNB-CU user plane (gNB-CU-UP) for user-plane functionality (See FIG. 1b & Page 2; the CU includes CU-CP and CU-UP),
the gNB-CU-CP configured to communicate with the gNB-CU-UP over an El interface, the gNB-CU-UP configured to communicate user plane messages with the gNB-DU over an FI user-plane interface (Fl-U) (See FIG. 1b and Page 2; the DU communicates with CU-Up via F1-U interface),
the gNB-CU-CP configured to communicate control plane messages with the gNB-DU over an FI control plane interface (Fl-C) (See FIG. 1b & Page 2; the DU communicates with CU-CP via F1-C interface),
the operations to configure the processing circuitry to: 
initiate an El interface setup procedure to establish the El interface (See FIG. 1b & Page 2; the CU-CP set-up, modify and configure the DRBs in the CU-UP and E1 interface between CU-CP and CU-UP to enable these function (i.e., set-up)); 
 initiate a bearer context setup procedure to establish a bearer context in the gNB-CU-UP by sending a bearer context setup request message from the gNB-CU-CP to the gNB-CU-UP over the El interface (See FIG. 1b & Page 2; thee CU-CP set-up, modify and configure the data radio bearers (DRBs) in the CU-UP and E1 interface between CU-CP and CU-UP to enable these function (i.e., set-up)).
Ericsson does Not explicitly discloses initiate an error indication procedure to indicate a cause of error for a UE; initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C, the UE context including a signaling radio bearer (SRB) and a data radio bearer (DRB) configuration; and transfer an initial radio-resource control (RRC) message as an uplink (UL) PDCP-PPDU from the gNB-DU to the gNB-CU-CP over the Fl-C, wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration.
However, 3GPP from the same field of endeavor discloses gNB (i.e., processor) (See Introduction; gNB) discloses
 initiate an error indication procedure to indicate a cause of error for a UE (See Section 2.1 & 10.2.2.2.2; triggering a bearer error notification message by the gNB-DU or gNB-CU to indicate to the gNB-CU or gNB-DU that an error has occurred);
initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C (See Page 2; the first three paragraphs, Page 4; first paragraph and Section 10.2.2.2.8; the establishment of the F1 UE context is initiated by the gNB-CU and accepted or rejected by the gNB-DU based on admission control criteria regarding the gNB-DU resources), 
the UE context including a signaling radio bearer (SRB) and a data radio bearer (DRB) configuration (See Page 2; the first three paragraphs; radio management function; this function allows to configure and manage the data and signaling radio bearers to allow the CU to establish radio bearers for transport of CP and UP traffic between the UE and the CU); and
(See Page 2; RRC message transfer: this function allows to transmit RRC message between CU and DU of the gNB),
wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration (See Page 4; section 10.2.2.2.9; the bearer management function is used to move the bearers from the source gNB-DU to target gNB-DU upon UE mobility).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include initiate an error indication procedure to indicate a cause of error for a UE; initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C, the UE context including a signaling radio bearer (SRB) and a data radio bearer (DRB) configuration; and transfer an initial radio-resource control (RRC) message as an uplink (UL) PDCP-PPDU from the gNB-DU to the gNB-CU-CP over the Fl-C, wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 14: the combination of Ericsson and 3GPP disclose a computer-readable storage medium.
Furthermore, 3GPP discloses a computer-readable storage medium, wherein the gNB-DU is configured to host radio-link control (RLC), medium-access control (MAC) and (See Section 10.2.2.2.8; the F1 UE context contains at least the UE capabilities and other information needed for scheduling and RLC/MAC/PHY configuration), and
wherein the gNB-DU is configured to communicate with User Equipment (UE) over a user interface (uu) (See Ericsson FIG. 1b)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the gNB-DU is configured to host radio-link control (RLC), medium-access control (MAC) and physical (PHY) layers of the gNB as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 15: the combination of Ericsson and 3GPP disclose a computer-readable storage medium.
Furthermore, 3GPP discloses a computer-readable storage medium, wherein the bearer context setup procedure is performed after completion of the El interface setup procedure (See Page 2 & 4; the bearer management happened once the E1 interface is set up).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the bearer context setup procedure is performed after completion of the El interface setup procedure as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 16: the combination of Ericsson and 3GPP disclose a computer-readable storage medium.
Furthermore, 3GPP discloses a computer-readable storage medium, the operations to further configure the processing circuitry to transfer an RRC message as a downlink (DL) PDCP-PDU to the gNB-DU from the gNB-CU-CP over the Fl-C (See Page 2; RRC message transfer between CU and DU over the F1-C interface and transferring user data (i.e., PDCP-PDUs) between the source gNB (i.e., CU) and the target gNB (i.e., DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the operations to further configure the processing circuitry to transfer an RRC message as a downlink (DL) PDCP-PDU to the gNB-DU from the gNB-CU-CP over the Fl-C as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 18: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the processing circuitry is further to: 
configure the gNB-CU-CP to communicate control plane messages with the gNB-DU
over an FI control plane interface (Fl-C) (See Ericsson; FIG. 1b & Page 2; the DU communicates with CU-CP via F1-C interface);
(See 3GPP; Page 2; the first three paragraphs, Page 4; first paragraph and Section 10.2.2.2.8; the establishment of the F1 UE context is initiated by the gNB-CU and accepted or rejected by the gNB-DU based on admission control criteria regarding the gNB-DU  resources), the UE context including a signaling radio bearer (SRB) and a data radio bearer (DRB) configuration (See 3GPP; Page 2; the first three paragraphs; radio management function; this function allows to configure and manage the data and signaling radio bearers to allow the CU to establish radio bearers for transport of CP and UP traffic between the UE and the CU); and
configure the gNB-DU to host radio-link control (RLC), medium-access control (MAC) and physical (PHY) layers of the gNB (See 3GPP; Section 10.2.2.2.8; the F1 UE context contains at least the UE capabilities and other information needed for scheduling and RLC/MAC/PHY configuration).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include initiate a UE context setup procedure to establish UE context by sending a UE context setup request message from the gNB-CU-CP to the gNB-DU over the Fl-C, the UE context including a signaling radio bearer (SRB) and a data radio bearer (DRB) configuration; and configure the gNB-DU to host radio-link control (RLC), medium-access control (MAC) and physical (PHY) layers of the gNB as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 19: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration (See Page 4; section 10.2.2.2.9; the establishment and modification of radio bearer resource are triggered by the gNB-CU and provided to the gNB-DU based on resource reservation information and QoS information to be provided to the gNB-DU and gNB-DU own resource handling criteria), and wherein the memory is configured to store the DRB configuration (See Page 4; section 10.2.2.2.9; the bearer management function is used to move the bearers from the source gNB-DU to target gNB-DU upon UE mobility).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the UE context setup request message is configured to include quality-of-service parameters for the DRB configuration as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 20: the combination of Ericsson and 3GPP disclose an apparatus of a next generation Node-B (gNB).
Furthermore, 3GPP discloses an apparatus of a next generation Node-B (gNB), wherein the the gNB-CU-CP and the gNB-CU-UP are configured with packet data convergence protocol (PDCP) functionality (See Page 2; RRC message transfer between CU and DU over the F1-C interface and transferring user data (i.e., PDCP-PDUs) between the source gNB (i.e., CU) and the target gNB (i.e., DU).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the the gNB-CU-CP and the gNB-CU-UP are configured with packet data convergence protocol (PDCP) functionality as taught by 3GPP in the system of Ericsson, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

26.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, in view of 3GPP, further in view of Catherine et al. (hereinafter referred as Catherine) International Publication No. WO 2017/118935 A1.
	Regarding claim 8: the combination of Ericsson and 3GPP disclose all the limitations of the claimed invention with an exception of wherein the gNB-CU-CP is configured to send to the gNB-CU-UP, a second UE context setup request message that includes an access stratum (AS) security key for encryption and decryption of the data packets of the DRB.
However, Catherine from the same field of endeavor discloses wherein the gNB-CU-CP is configured to send to the gNB-CU-UP, a second UE context setup request message that includes an access stratum (AS) security key for encryption and decryption of the data packets of the DRB (See FIG. 1, Para. 0064 & 0089; the eNB (i.e., gNB) generates the AS security algorithm and select the encryption and integrity algorithms and sends to the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the gNB-CU-CP is configured to send to the gNB-CU-UP, a second UE context setup request message that includes an access stratum (AS) security key for encryption and decryption of the data packets of the DRB as taught by Catherine into the combined system of Ericsson to avoid the excessive signaling loads related to MTC devices and application (See Para. 0007; lines 5-6).


Conclusion
27.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Wang et al. 2019/0320476 A1 (Title: method and apparatus for establishing dual-connectivity to transmit data in new radio communication architecture) (See Para. 0002, 0008 & 0121-0123).
	B.	Kim et al. 2019/0069333 A1 (Title: Method of controlling mobility of UE and apparatus therefor) (See FIG. 10, Para. 0009-0010, 0027 & 0157).
	C.	Wan et al. 2018/0020456 A1 (Title: Data transmission method, access network device, and communication system) (See FIG. 2, abstract, Para. 0046, 0048 & 0057).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469